Citation Nr: 0501945	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  01-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 16, 1997, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and friends


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1980, 
June to July 1983, and March 1984 to January 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD, with a 
100 percent rating effective September 21, 1999.  The veteran 
perfected an appeal of the effective date assigned for the 
grant of service connection.

In a December 2000 rating decision the RO granted an earlier 
effective date of July 16, 1997, for the grant of service 
connection.  The veteran contends that he is entitled to an 
effective date in October 1992.  The Board finds, therefore, 
that the issue of the effective date assigned for the grant 
of service connection remains in contention.


FINDINGS OF FACT

1.  The veteran initially claimed entitlement to service 
connection for PTSD on December 19, 1994.

2.  The medical evidence shows that the veteran had PTSD on 
December 19, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 19, 1994, 
for the grant of service connection for PTSD are met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2004).

2.  Entitlement to an effective date prior to December 19, 
1994, for the grant of service connection for PTSD is not 
shown as a matter of law.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
in October 1992 because his psychiatrist told him that he has 
been suffering from PTSD since that date.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was pending at the 
RO in November 2000.  The veteran has not, however, been 
provided a VCAA notice pertaining to the that claim, or his 
appeal of the effective date assigned for the grant of 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  

As discussed below, the Board has awarded an effective date 
of December 19, 1994, for the grant of service connection for 
PTSD.  Because he did not claim entitlement to service 
connection for a psychiatric disorder until that date, 
entitlement to an earlier effective date is not shown as a 
matter of law.  The Board finds, therefore, that the earliest 
possible date of entitlement has been awarded, and that 
failure to provide him a VCAA notice is not prejudicial to 
his appeal.

Relevant Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

Factual and Procedural Background

The veteran initially claimed entitlement to VA compensation 
benefits in March 1992, but the only disability included in 
that claim was a right knee injury.  The RO denied that claim 
in July 1992.  He again claimed entitlement to VA 
compensation benefits on December 19, 1994, for "hearing 
voices, seeing monsters (schizophrenia)," which he asserted 
began in 1980.

The RO denied entitlement to service connection for "any 
nervous condition" in July 1995.  The veteran appealed that 
decision, and in a March 2000 decision the Board denied 
entitlement to service connection for "a psychiatric 
disorder other than PTSD."  The Board referred the issue of 
entitlement to service connection for PTSD to the RO, on the 
basis that that issue had not yet been adjudicated by the RO.  
The Board found that the issue of entitlement to service 
connection for PTSD had been raised in a personal hearing in 
August 1997.

The medical evidence shows that the veteran started receiving 
psychiatric treatment in October 1991, with a diagnosis of an 
atypical psychosis in May 1992.  He continued to receive 
psychiatric treatment under various diagnoses, and in a July 
1997 report his psychiatrist provided the opinion that he 
might be suffering from PTSD that was related to his military 
service.  In a report dated September 21, 1999, his therapist 
stated that he had PTSD as the result of a helicopter 
accident that occurred while he was in service.  A VA 
psychiatric examination in June 2000 resulted in a diagnosis 
of PTSD, secondary to the in-service helicopter crash, 
chronic and severe; and paranoid schizophrenia, chronic and 
severe.  The RO also obtained verification of the helicopter 
crash that occurred while the veteran was in service.

The veteran's mother and uncle presented statements in which 
they described his behavior since July 1981, shortly 
following the helicopter crash.  They asserted that he had 
been mentally ill since that time.  

Based on the evidence shown above, in the October 2000 rating 
decision here on appeal the RO granted service connection for 
PTSD, effective September 21, 1999, the date of the 
therapist's report reflecting a diagnosis of PTSD.  The 
effective date was revised to July 16, 1997, based on 
consideration of the July 1997 psychiatric report.

In a November 2001 report the veteran's VA psychiatrist 
provided the opinion that the veteran had experienced the 
symptoms of PTSD since at least 1988-1990.  The VA 
psychiatrist did not begin treating the veteran until June 
2000, however, and he indicated in a July 2002 report that 
his opinion regarding the onset of PTSD was based on the 
history of symptoms as reported by the veteran and his 
mother.  For that reason the medical opinion is not probative 
of the onset of PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative).

In accordance with 38 C.F.R. § 20.901, the Board obtained a 
medical opinion from a Veterans' Health Administration (VHA) 
psychiatrist regarding the actual onset of PTSD.  The VHA 
psychiatrist reviewed the veteran's medical records dating 
back to 1991 and provided the opinion in October 2004 that 
the psychiatric symptoms he then demonstrated were diagnostic 
for PTSD, and that his symptoms had been misdiagnosed as 
schizophrenia.

Analysis

The medical evidence shows that the veteran's psychiatric 
symptoms and history met the criteria for a diagnosis of PTSD 
in 1991.  He did not, however, claim entitlement to service 
connection for any psychiatric disorder until December 19, 
1994.  His March 1992 claim cannot constitute a claim for 
service connection for a psychiatric disorder because he did 
not make any reference in that claim to having a psychiatric 
disorder.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993) 
(in order to constitute an informal claim under 38 C.F.R. 
§ 3.155(a), the document must identify the benefit being 
sought).  Although the veteran had PTSD in 1991, the 
effective date of service connection is limited to the date 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2004) (emphasis added).  
Entitlement to an effective date prior to December 19, 1994, 
is, therefore, precluded as a matter of law.

The veteran did not expressly claim entitlement to service 
connection for PTSD in December 1994.  Evidence developed in 
conjunction with that claim showed, however, that he had 
PTSD.  In adjudicating a claim for benefits VA is required to 
"give a sympathetic reading to the veteran's filings by 
'determin[ing] all potential claims raised by the evidence, 
applying all relevant laws and regulations.'"  Furthermore, 
"[t]his duty applies 'with respect to all pro se pleadings' 
before VA."  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. 
Cir. 2004).  The veteran's December 1994 claim for 
compensation benefits for a psychiatric disorder is, 
therefore, deemed to have included a claim for service 
connection for PTSD.

In the March 2000 decision the Board denied entitlement to 
service connection for a psychiatric disorder other than 
PTSD, and referred the issue of service connection for PTSD 
to the RO.  The Board's March 2000 decision has no preclusive 
effect, therefore, in determining the appropriate effective 
date for the grant of service connection for PTSD.  

The issue of entitlement to service connection for PTSD was 
not adjudicated until October 2000, which decision is now 
before the Board.  The December 19, 1994, claim for 
compensation benefits remains viable, therefore, and the 
evidence shows that the veteran had PTSD as of that date.  
Although probative evidence of him having PTSD in 1991 was 
not received until October 2004, in determining the correct 
effective date the date the evidence of entitlement is 
submitted to VA is not relevant; if the medical evidence 
indicates that the veteran suffered from the disorder 
retroactively, and a claim for service connection was pending 
at that time, a retroactive effective date is applicable.  
See McGrath v. Gober, 14 Vet. App. 28 (2000).  For these 
reasons the Board finds that the veteran is entitled to an 
effective date of December 19, 1994, for the grant of service 
connection for PTSD.


ORDER

An effective date of December 19, 1994, for the grant of 
service connection for PTSD is awarded, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


